Citation Nr: 1007974	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  09-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for prostate cancer, claimed as due to exposure to 
ionizing radiation. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active service from January 1951 to January 
1954.  He was awarded the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  By that rating action, the RO reopened 
a previously denied claim for service connection for prostate 
cancer, claimed as due to exposure to ionizing radiation, and 
denied the de novo claim on the merits.  The Veteran appealed 
the RO's January 2009 rating action to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


REMAND

Having found good cause for the Veteran's failure to appear 
for a January 2010 hearing before a Veterans Law Judge at the 
Nashville, Tennessee RO (i.e., Travel Board (TB) hearing, the 
Board has granted his motion to reschedule said hearing 
pursuant to 38 C.F.R. § 20.704(d) (2009).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

The Veteran should be scheduled for a 
Travel Board hearing before a Veterans 
Law Judge at the next available 
opportunity.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



